PER CURIAM
Plaintiffs claim a prescriptive right to use an easement along the west side of defendants’ property. On de novo review, we affirm generally the trial court’s judgment for plaintiffs. The parties agree that the language in the judgment saying that the “easement shall proceed from the Southerly boundary of Rogue River Loop Highway to the Southwesterly corner of Plaintiffs’ premises” (emphasis supplied) is erroneous and that “Southwesterly” should read “Southeasterly.” The judgment is hereby amended accordingly.
Judgment modified as described in the preceding paragraph and affirmed as modified.